Citation Nr: 1333494	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for mechanical low back pain, rated 10 percent disabling prior to June 1, 2008 and 20 percent disabling since that date (except for periods when temporary total ratings were in effect).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.
This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for mechanical low back pain.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claim.

In July 2008, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected low back disability due to hospitalization in excess of 21 days, effective from March 27, 2008 through May 31, 2008.  A 10 percent rating was resumed from June 1, 2008.

In January 2009, the RO granted an increased 20 percent rating for the Veteran's service-connected low back disability, effective September 4, 2008.  An effective date of June 1, 2008 for the grant of the increased 20 percent rating was subsequently assigned by way of a March 2010 rating decision.

In May 2010, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected low back disability due to hospitalization in excess of 21 days, effective from April 1, 2010 through April 30, 2010.  A 20 percent rating was resumed from May 1, 2010.

As the Veteran was granted the full benefit he sought during the periods from March 27, 2008 through May 31, 2008 and from April 1, 2010 through April 30, 2010, his claim for an increased rating for the service-connected low back disability during those periods will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2010, the RO granted a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities, effective May 13, 2008.  There is no indication in the claims folder that the Veteran has expressed any disagreement with the December 2010 decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the now granted TDIU.

In his April 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He was notified by way of a March 2013 letter that his Board hearing had been scheduled for a date in April 2013.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.

The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected low back disability may have worsened since his last VA examination in September 2009. For example, a September 2010 VA psychiatric examination report indicates that the Veteran reported worsening back pain.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected low back disability is triggered.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During a September 2008 VA examination, the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Also, a February 2006 VA outpatient treatment note, a November 2006 VA primary care treatment note, and the September 2008 VA examination report indicate that the Veteran has received treatment for his back disability from Saginaw Neurology, Ann Arbor Neurosurgery, and Munson Medical Center.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2) (2012).  These steps have not yet been taken with respect to treatment records from the above identified facilities.  As such records reportedly relate to treatment for the Veteran's back disability, they are directly relevant to the issue on appeal.  Thus, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  The Veteran shall be asked to complete authorizations for VA to obtain all records of his treatment for a low back disability and any associated neurologic disability from Saginaw Neurology, Ann Arbor Neurosurgery, and Munson Medical Center.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.  

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence from the SSA, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected low back disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees. The examiner shall also specifically answer the following question with respect to all appropriate ranges of spinal motion:

What is the extent of any additional limitation of motion (in degrees) of any thoracolumbar spinal motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner shall also specify the nerves affected by the service-connected low back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his low back disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  The agency of original jurisdiction (AOJ) shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


